          Case 1:20-cr-00054-AJN Document 23 Filed 08/13/20 Page 1 of 3




UNITED STATES DISTRICT COURT                                                                 8/13/20
SOUTHERN DISTRICT OF NEW YORK

United States of America,


                 -v-                                                    20-cr-54 (AJN)

                                                                           ORDER
Tafari Gordon,

                               Defendant.


ALISON J. NATHAN, District Judge:

       As stated on the record in the August 11, 2020 conference, a status conference on the

Defendant’s desire for a change of counsel is hereby scheduled for Tuesday, August 25, 2020 at

11 a.m. Due to the COVID-19 public health crisis, the conference cannot be held in person. As

such, it will be held by videoconference using the Skype for Business platform. To that end,

defense counsel should confer with the Defendant regarding waiving his physical presence and

provide the attached waiver form to him. If the Defendant, after reviewing the form and being

advised of its contents, wishes to waive his right to be physically present, he and his current

counsel should return the signed waiver form no later than August 21, 2020.


         SO ORDERED.

 Dated: August 13, 2020                            ____________________________________
        New York, New York                                  ALISON J. NATHAN
                                                          United States District Judge
             Case 1:20-cr-00054-AJN Document 23 Filed 08/13/20 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE
                             -v-
                                                                        PRESENT AT CRIMINAL
                    TAFARI GORDON,                                      PROCEEDING
                                       Defendant.
-----------------------------------------------------------------X
                                                                          20-CR-54 (AJN)
Check Proceeding that Applies

____     Conference

         I have been charged in an indictment with violations of federal law. I understand that I
         have a right to be present at all conferences concerning this indictment that are held by
         a judge in the Southern District of New York, unless the conference involves only a
         question of law. I understand that at these conferences the judge may, among other
         things, 1) set a schedule for the case including the date at which the trial will be held, and
         2) determine whether, under the Speedy Trial Act, certain periods of time should be
         properly excluded in setting the time by which the trial must occur. I have discussed these
         issues with my attorney and wish to give up my right to be present at the conferences.
         By signing this document, I wish to advise the court that I willingly give up my right to be
         present at the conferences in my case for the period of time in which access to the
         courthouse has been restricted on account of the COVID-19 pandemic. I request that my
         attorney be permitted to represent my interests at the proceedings even though I will not
         be present.


Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant


         I hereby affirm that I am aware of my obligation to discuss with my client the charges
         contained in the indictment, my client’s rights to attend and participate in the criminal
         proceedings encompassed by this waiver, and this waiver form. I affirm that my client
         knowingly and voluntarily consents to the proceedings being held with my client and me
         both participating remotely.


Date:              __________________________                        _____________________________
                   Print Name                                        Signature of Defense Counsel
          Case 1:20-cr-00054-AJN Document 23 Filed 08/13/20 Page 3 of 3




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:                 _________________________
                      Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:
